DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara (JP 2008167358).
Considering claim 1, Takehara (Figure 1) teaches a circuit module comprising: a mounting substrate (1 + paragraph 0029) including a conductor wiring (7 + paragraph 0029); an elastic wave element (5 + paragraph 0028) provided in or on a main surface of the mounting substrate; an electric element (4 + paragraph 0026) provided in or on the main surface of the mounting substrate, the electric element being different from the elastic wave element; a resin portion (9 + paragraph 0030) provided in or on the main surface of the mounting substrate to cover the elastic wave element and the electric element; wherein the resin portion is an insulator (9 + paragraph 0030); the elastic wave element and the electric element are connected to each other by the conductor wiring (7 + paragraph 0029) and are arranged adjacent to one another; a height of the elastic wave element (5 + paragraph 0028) is less than a height of the electric element (4 + paragraph 0026); a thickness of the resin portion in a region in which the resin portion covers the elastic wave element is greater than a thickness of the resin portion in a region in which the resin portion covers the electric element (Figure 1 shows the resin is thicker above the elastic wave element 5 and thinner above the electric element 4); the elastic wave element includes a piezoelectric substrate and an interdigital transducer (IDT) electrode provided in or on a main surface of the piezoelectric substrate (implicit for a SAW device) and the main surface of the piezoelectric substrate and the main surface of the mounting substrate face each other (5 + 4 + 9 + paragraphs 0026-0028).
Considering claim 5, Takehara (Figure 1) teaches wherein the electric element (4 + paragraph 0027) includes a material that is less likely to absorb a laser beam than the elastic wave element.
Considering claim 6, Takehara (Figure 1) teaches wherein the electric element is a chip ceramic electronic component (4 + paragraph 0027).
Considering claim 13, Takehara (Figure 1) teaches wherein the elastic wave element is an acoustic wave device (paragraph 0016).
Considering claim 16, Takehara teaches wherein the elastic wave element further includes an wiring electrode that enable communication between the IDT electrode and an exterior of the elastic wave element (implicit since Takehara teaches the SAW device with IDTs it would need to be electrically connected in order to function properly).
Considering claim 17, Takehara teaches wherein the elastic wave element further includes a columnar electrode that is columnar or substantially columnar and enables communication between the wiring electrode and the exterior of the elastic wave element (implicit since Takehara teaches the SAW device with IDTs it would need to be electrically connected in order to function properly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (JP 2008167358).
Considering claim 4, Takehara teaches the applicant’s claimed limitations except for wherein the thickness of the resin portion in the region in which the resin portion covers the electric element is about 0.14 nanometers or less.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the thickness of the resin portion in the region in which the resin portion covers the electric element is about 0.14 nanometers or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Considering claim 10, Takehara teaches the applicant’s claimed limitations except for wherein the thickness of the resin portion in the region in which the resin portion covers the elastic wave element is between about 0.08 mm and about 0.8 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the thickness of the resin portion in the region in which the resin portion covers the electric element is about 0.14 nanometers or less, since it has been held that discovering.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (JP 2008167358) and in view of Kainuma (PG Pub 20160212850).
Considering claim 8, Takehara teaches the resin as described above.
However, Takehara does not teach the resin portion includes a resin material and a filler dispersed throughout the resin material and a thermal conductivity of the filler is higher than a thermal conductivity of the resin material.
Kainuma teaches the resin portion includes a resin material and a filler dispersed throughout the resin material and a thermal conductivity of the filler is higher than a thermal conductivity of the resin material (paragraph 0005 + using the same materials means the thermal conductivity of the filler is higher than a thermal conductivity of the resin material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the resin portion includes a resin material and a filler dispersed throughout the resin material and a thermal conductivity of the filler is higher than a thermal conductivity of the resin material into Takehara’s device for the benefit of reducing thermal stress.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (JP 2008167358) and in view of Schmidhammer (PG Pub 20100237962).
Considering claim 11, Takehara the mounting substrate (1 + paragraph 0029) and the conductor wiring includes a metal foil (2 + paragraph 0026).
However, Takehara does not teach wherein the mounting substrate includes a ceramic substrate or a glass epoxy substrate.
Schmidhammer teaches the mounting substrate includes a ceramic substrate or a glass epoxy substrate (paragraph 0019 + claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the mounting substrate includes a ceramic substrate or a glass epoxy substrate into Takehara’s device for the benefit of using a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (JP 2008167358) and in view of Shirakawa (PG Pub 20130020913).
Considering claim 14, Takehara teaches the electric element as described above.
However, Takehara does not teach wherein the electric element is a multilayer inductor.
Shirakawa teaches wherein the electric element is a multilayer inductor (paragraph 0138). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a multilayer inductor for the electric element for the benefit of storing more energy.
Allowable Subject Matter
Claims 9, 15 and 18-25 are allowed.  Considering claim 9, the prior art does not teach a circuit module comprising: a mounting substrate including a conductor wiring: a resin portion provided in or on the main surface of the mounting substrate to cover the elastic wave element and the electric element; a shield portion that is electrically conductive; wherein the resin portion is an insulator and the shield portion covers at least an outer top surface of the resin portion in combination with the rest of the applicant’s claimed limitations.
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 2, the prior art does not teach a support portion vertically or substantially vertically surrounding a periphery of a region of the main surface of the piezoelectric substrate in which the IDT electrode is provided; a cover portion disposed on the support portion, the cover portion covering the IDT electrode with a space being defined between the IDT electrode and the cover portion in combination with the rest of the applicant’s claimed limitations.
Furthermore, claims 3, 7, 12 and 26, which depend upon claim 2, would also be allowable if they depended upon an independent and allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837